Exhibit 10.3
Second Amendment To
Purchase and Sale Agreement
And Joint Escrow Instructions
(TSG — LITTLE VALLEY)
     THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT AND JOINT ESCROW
INSTRUCTIONS (this “Amendment”), dated as of October 15, 2009, is by and between
TSG LITTLE VALLEY, LP, a California limited partnership (“Seller”), and SPT-LAKE
ELSINORE HOLDING CO., LLC (“Buyer”) (as successor-in-interest by assignment to
Shopoff Advisors, L.P., a Delaware limited partnership), and amends that certain
Purchase and Sale Agreement and Joint Escrow Instructions dated as of
September 30, 2008, as previously amended (as amended, the “Agreement”).
Capitalized terms used herein shall have the meanings given them in the
Agreement.
     Seller and Buyer agree to amend the Agreement as follows:
     Two Million Nine Hundred Thousand Dollars ($2,900,000.00) of the Purchase
Price shall be paid by Buyer’s execution and delivery into Escrow of (i) an
All-Inclusive Purchase Money Note Secured by Deed of Trust in favor of Seller as
Payee therein, in the principal amount of Two Million Nine Hundred Thousand
Dollars ($2,900,000.00), and (ii) an All-Inclusive Deed of Trust executed by
Buyer in favor of Seller as Beneficiary therein, securing the foregoing
All-Inclusive Purchase Money Note.
     In all other respects the Agreement shall remain unmodified and in full
force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                          SELLER:   TSG LITTLE VALLEY, L.P., a California
limited partnership
 
                            By:   Pelaton Partners, Inc., a California limited
partnership
 
                                By:   Portfolio Partners, Inc., a California
corporation
 
                                By:    /s/ Stevan J. Gromet              Stevan
J. Gromet, President
 
                            SHOPOFF ADVISORS, L.P. a Delaware limited
partnership
 
                            By:   The Shopoff Corporation, a Delaware
corporation,
Its General Partner
 
                       
 
              By:   /s/ William A. Shopoff                                     
      William A. Shopoff,
President

